        Case 4:19-cv-04771 Document 1 Filed on 12/09/19 in TXSD Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

CENTRAL EYE ASSOCIATION, P.A.                             §
DBA EYE TRENDS                                            §
    Plaintiff,                                            §
                                                          §
v.                                                        §              CIVIL ACTION NO. 4:19-cv-4771
                                                          §
TWIN CITY FIRE INSURANCE                                  §
COMPANY                                                   §
    Defendant.                                            §

                                          NOTICE OF REMOVAL

         Defendant Twin City Fire Insurance Company (“Twin City”), pursuant to 28 U.S.C. §§

1441 and 1446, files this Notice of Removal of the captioned action, Cause No. 2019-81063;

Central Eye Association, P.A. DBA Eye Trends v. Twin City Fire Insurance Company; In the 151st

Judicial District Court of Harris County, Texas. In support of this Notice of Removal, Twin City

respectfully submits the following:

1.       Central Eye Association, P.A. (“Plaintiff”) commenced the state court action by filing its

Original Petition on November 7, 2019, in the 151st Judicial District Court, Harris County, Texas.

Twin City was served on November 13, 2019.

2.       A certified copy of the state court file is attached as Exhibit A to this Notice of Removal.

3.       The Petition avers that Plaintiff is a professional service conducting business in Harris

County Texas.1 On information and belief, Plaintiff’s actual entity name may be Central Eye

Associates, P.A. In either case, the citizenship of an unincorporated association is the citizenship

state of all of its members.2 Further on information and belief, the sole member of the Plaintiff



1
 Petition, ⁋ 1.
2
 Massey v. State Farm Lloyds Ins. Co., 993 F.Supp. 568, 570 (S.D. Tex. 1998) (“In this case, therefore, the citizenship
of State Farm Lloyds must be determined solely by the citizenship of its members, or underwriters.”).
           Case 4:19-cv-04771 Document 1 Filed on 12/09/19 in TXSD Page 2 of 4



professional association is George N. Zaibaq, O.D. It is further believed that Zaibaq is a citizen

of Texas.

4.          The Petition alleges that Twin City is “an insurance company that engaged in the business

of insurance in the State of Texas at all times material to this action.”3 In fact, Twin City is an

Indiana corporation with a statutory home office located at 501 Pennsylvania Parkway, Suite 400,

Indianapolis, IN 46280-0014. Twin City’s main administrative office and principal place of

business is One Hartford Plaza, Hartford, CT 06155-0001.

5.           Plaintiff seeks monetary relief “of more than $100,000 but less than $200,000.”4

6.          Twin City does not admit the underlying facts as alleged by Plaintiff in the Original Petition

or as summarized above. Twin City expressly denies that it has any liability to Plaintiff.

7.          Twin City was served with the Petition on November 13, 2019. This Notice of Removal

is filed within 30 days of service of the Original Petition and is timely filed pursuant to 28 U.S.C.

§ 1446(b).

                                     DIVERSITY JURISDICTION

8.          This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a), and this matter is

removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of

interest and costs. On information and belief, Plaintiff is a professional association whose sole

member is a Texas resident of Texas. Twin City is incorporated in Indiana with its principal place

of business in Hartford, Connecticut.

9.          The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.

§ 1332(a). Plaintiff affirmatively asserts damages greater than $75,000.


3
    Petition at ⁋ 2.
4
    Petition ⁋ 4.
      Case 4:19-cv-04771 Document 1 Filed on 12/09/19 in TXSD Page 3 of 4



                                    REMOVAL PROCEDURE

10.    The clerk of the 151st Judicial District Court of Harris County, Texas has been provided

notice of this Removal.

11.    The following related documents are attached to this notice and incorporated here by

reference:

             a. Index of matters being filed;

             b. List of all parties and counsel of record; and

             c. Certified copies of documents contained in the state court file from the 151st
                Judicial District of Harris County, Texas are attached as Exhibit A.

                                          CONCLUSION

12.    Based on the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Twin City removes this case to

this Court for trial and final determination.

                                                Respectfully submitted,


                                                /s/ Martin R. Sadler_________________________
                                                Martin R. Sadler
                                                Texas Bar No.: 00788842
                                                Federal ID No. 18230
                                                msadler@lawla.com
                                                LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
                                                    A LAW CORPORATION
                                                801 Travis Street, Suite 1800
                                                Houston, Texas 77002
                                                Telephone: (713) 222-1990
                                                Facsimile: (713) 222-1996

                                                ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                                TWIN CITY FIRE INSURANCE COMPANY
      Case 4:19-cv-04771 Document 1 Filed on 12/09/19 in TXSD Page 4 of 4



OF COUNSEL:

Michael W. McCoy
Texas Bar No. 13471850
Federal Bar No. 3801
mmcoy@lawla.com
LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
   A LAW CORPORATION
801 Travis Street, Suite 1800
Houston, Texas 77002
Telephone: (713) 222-1990
Facsimile: (713) 222-1996


                              CERTIFICATE OF SERVICE

       I hereby certify that on this the 9th day of December 2019, a copy of the foregoing has
been served upon all counsel of record in this action by ECF Filing and/or facsimile, properly
addressed to:

       Andrew A. Woellner
       awoellner@potts-law.com
       The Potts Law Firm, LLP
       3737 Buffalo Speedway, Suite 1900
       Houston, Texas 77098




                                           /s/ Martin R. Sadler
                                           Martin R. Sadler
